DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/2021 has been entered.


Claim Rejections - 35 USC § 103
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 101798465) as evidenced by Andrews et al. (US 3,671,427).
Note: citations refer to the machine translation of CN ‘465 mailed 3/6/2020.
Regarding claim 1:
Yu discloses a composite material prepared from 10-50 parts of an aqueous resin, 50-180 parts of a natural fiber, 3-8 parts of a water-soluble hardener, 8-15 parts of a catalyst, 50-150 parts of a filler, 2-9 parts of a volatile substance, and 100-200 parts of water (abstract; p2). The filler can be a soil powder (p3). The hardener can be an amine-terminated water-based polyimide (p3).
The mixture is heated and pressurized to evaporate the water and form the composite material (p4). Therefore, the amount of filler ranges in the dried composite ranges from 16% (=50/(50+180+8+15+50+9)*100%) to 67% (=150/(10+50+3+8+150+2)*100%), where the low end is calculated by setting the filler to the lowest amount and the other components to the highest amounts and 
The examiner submits soil inherently contains humic acid molecules as claimed. Evidence is found at column 2, lines 6-25 of Andrews, which includes the disclosure “Humic acid is a material of wide distribution and is present in soils”.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from any of the disclosed components of Yu, including soil as the fill and polyimide as the hardener, to provide a composite material according to its invention, and thereby achieve the claimed invention.
The examiner submits the composite of Yu is “black” as claimed because it otherwise contains the same materials as presently claimed.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that the additional ingredients in the prior art, e.g., Yu’s natural fiber or catalyst, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
Regarding claim 2:
The examiner submits humic acid in soil inherently contains carboxyl (COOH) and phenolic hydroxyl (OH) groups as evidenced by Andrews (col 2 ln 7-9).


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 101798465) in view of McKay et al. (US 2011/0262377) as evidenced by Andrews et al. (US 3,671,427).
Regarding claim 8:
Yu discloses a composite material prepared from 10-50 parts of an aqueous resin, 50-180 parts of a natural fiber, 3-8 parts of a water-soluble hardener, 8-15 parts of a catalyst, 50-150 parts of a filler, 2-
The mixture is heated and pressurized to evaporate the water and form the composite material (p4). Therefore, the amount of filler ranges in the dried composite ranges from 16% (=50/(50+180+8+15+50+9)*100%) to 67% (=150/(10+50+3+8+150+2)*100%), where the low end is calculated by setting the filler to the lowest amount and the other components to the highest amounts and the high end is calculated by setting the filler to the highest amount and the other components to the lowest amounts.
The examiner submits soil inherently contains humic acid molecules as claimed. Evidence is found at column 2, lines 6-25 of Andrews, which includes the disclosure “Humic acid is a material of wide distribution and is present in soils”.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select from any of the disclosed components of Yu, including soil as the fill and polyimide as the hardener, to provide a composite material according to its invention, and thereby achieve the claimed invention.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that the additional ingredients in the prior art, e.g., Yu’s natural fiber or catalyst, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
Yu teaches the volatile substance includes insect repellants (p3).
Yu is silent with regard to the composite having a patterned color.
Providing color to an object was known in the art. For example, McKay discloses an article that provide an olfactory-active substance, including insect repellant, to an environment [0002; 0015; 0142-0143]. McKay teaches colors or dyes can be distributed in a matrix material of the article or applied as a coating onto the matrix material, and further teaches the article can have a patterned appearance [125].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply a patterned color as known in the art to provide an appearance desired for a given end use.
Regarding claim 9:
The examiner submits humic acid in soil inherently contains carboxyl (COOH) and phenolic hydroxyl (OH) groups as evidenced by Andrews (col 2 ln 7-9).


Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (US 4,568,412) in view of Igarashi et al. (JP 58-173138) as evidenced by Andrews et al. (US 3,671,427).
Note: citations refer to the provided machine translation of JP ‘138.
Regarding claim 1:
Atkins discloses shaped articles comprising a polyimide matrix and carbon dispersed therein (col 1 ln 50+). Suitable shapes include film or sheets (col 3 ln 41+). The carbon includes carbon black (col 2 ln 27+). The amount of carbon is generally 10-75% by weight, but with some polyimides it can be up to about 90% by weight (col 2 ln 43+).
Atkins is silent with regard to humic acid molecules.
Such compounds, however, were known additives for use with carbon black. For example, Igarashi discloses an additive for plastic comprising a pigment (e.g., carbon black) coated with humic acid (abstract). The carbon black retains its conductivity (Id.). The use of humic acid improves the dispersibility of the carbon black (p1). To coat the carbon black, Igarashi uses a solution of 5-20% by weight of humic acid (p2; also see the original JP ‘138 at the right column of the top half of p262 for the proper “5~20%” numbers).
The following is additional machine translation of Example 1 where the examiner used optical character recognition on the original JP ‘138 document and inputted the recognized Japanese characters of the left column of the top half of page 263 into GOOGLE TRANSLATE (any errors are original to the machine translation):


Make the humic acid charcoal of 60 mesh or less into a water turbid liquid, add sodium water brewed to it, prepare 10 tc pieces directly, add humic acid at 2 o'clock at a degree of 60 to 70 ° C, and centrifuge the insoluble matter. Then, the J: setting was adjusted to ● degree 10% (W / w) to obtain humic acid sodium humility.

Collect 2 kg of this 10% (W / w) humic acid sodium solution, add 4.8 L of water, stir and moisten, and add 1 kg of Ketchen Plack EC (“Lion Axo Conductive Car Pump Rack” and the same below. ) Is mixed, and the mixture is stirred and concentrated for 30 minutes using a resolver MDH-1 type (Inoue Seisakusho) to make a uniform dispersed hidden tank solution. Sodium K water 4.8 L is added and 150 mesh of fluid is passed through. After that, it was dried with a spray dryer (inlet hot air temperature 230 C, outlet hot air iris 90 ° C) to obtain a powdered plastic additive.

This plastic additive was added by 1, 5, 10, 20 weight to 100 parts by weight of sculpin straight pinyl chloride resin (polymerization degree 1300) to form a film at a sculpin of 180 to 200 ° C.

Here, Example 1 uses 2 kg of 10% by weight of the humic acid solution in combination with 1 kg of carbon black (ketjen black). Therefore, the humic acid comprises approximately 17% by weight of the final coated carbon black (17%=100%*(2*0.10)/((2*0.1)+1)).
Using the 17% by weight value and Atkins’s teaching of 10-75% or up to 90% by weight of carbon black in its films, the combination teaches an amount of humic acid of about 1.7-13% or up to about 15% by weight of humic acid relative to the overall film weight. (The examiner notes the original JP ‘138 document may disclose additional weight ranges, but the machine translation was unclear. The examiner has requested a written translation, but this was not available at the time of examination.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add humic acid to the carbon black of Atkins, and further vary the relative amount of humic acid over amounts within the presently claimed range, to improve the dispersibility of the carbon black while maintaining its electrical conductivity.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
Regarding claim 2:
The examiner submits humic acid intrinsically contains carboxyl (COOH) and phenolic hydroxyl (OH) groups as evidenced by Andrews (col 2 ln 7-9).


Claim(s) 8-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (US 4,568,412) in view of Igarashi et al. (JP 58-173138) and Ohmura et al. (GB 2,103,633) as evidenced by Andrews et al. (US 3,671,427).
Note: citations refer to the provided machine translation of JP ‘138.
Regarding claims 8 and 17:
Atkins discloses shaped articles comprising a polyimide matrix and carbon dispersed therein (col 1 ln 50+). Suitable shapes include film or sheets (col 3 ln 41+). The carbon includes carbon black (col 2 ln 27+). The amount of carbon is generally 10-75% by weight, but with some polyimides it can be up to about 90% by weight (col 2 ln 43+).
Atkins is silent with regard to humic acid molecules.
Such compounds, however, were known additives for use with carbon black. For example, Igarashi discloses an additive for plastic comprising a pigment (e.g., carbon black) coated with humic acid (abstract). The carbon black retains its conductivity (Id
The following is additional machine translation of Example 1 where the examiner used optical character recognition on the original JP ‘138 document and inputted the recognized Japanese characters of the left column of the top half of page 263 into GOOGLE TRANSLATE (any errors are original to the machine translation):
(Actual example-1)
Make the humic acid charcoal of 60 mesh or less into a water turbid liquid, add sodium water brewed to it, prepare 10 tc pieces directly, add humic acid at 2 o'clock at a degree of 60 to 70 ° C, and centrifuge the insoluble matter. Then, the J: setting was adjusted to ● degree 10% (W / w) to obtain humic acid sodium humility.

Collect 2 kg of this 10% (W / w) humic acid sodium solution, add 4.8 L of water, stir and moisten, and add 1 kg of Ketchen Plack EC (“Lion Axo Conductive Car Pump Rack” and the same below. ) Is mixed, and the mixture is stirred and concentrated for 30 minutes using a resolver MDH-1 type (Inoue Seisakusho) to make a uniform dispersed hidden tank solution. Sodium K water 4.8 L is added and 150 mesh of fluid is passed through. After that, it was dried with a spray dryer (inlet hot air temperature 230 C, outlet hot air iris 90 ° C) to obtain a powdered plastic additive.

This plastic additive was added by 1, 5, 10, 20 weight to 100 parts by weight of sculpin straight pinyl chloride resin (polymerization degree 1300) to form a film at a sculpin of 180 to 200 ° C.

Here, Example 1 uses 2 kg of 10% by weight of the humic acid solution in combination with 1 kg of carbon black (ketjen black). Therefore, the humic acid comprises approximately 17% by weight of the final coated carbon black (17%=100%*(2*0.10)/((2*0.1)+1)).
Using the 17% by weight value and Atkins’s teaching of 10-75% or up to 90% by weight of carbon black in its films, the combination teaches an amount of humic acid of about 1.7-13% or up to about 15% by weight of humic acid relative to the overall film weight. (The examiner notes the original JP ‘138 document may disclose additional weight ranges, but the machine translation was unclear. The examiner has requested a written translation, but this was not available at the time of examination.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add humic acid to the carbon black of Atkins, and further vary the relative amount of humic acid over amounts within the presently claimed range, to improve the dispersibility of the carbon black while maintaining its electrical conductivity.
Atkins teaches in its background that it was known in the art to use polyimide having electrically conductive filler to provide printed circuit boards (col 1 ln 20+). The reference further teaches its composition can be applied to a surface as a coating (col 3 ln 47+).
Atkins is silent with regard to its film having a patterned conductivity.
Ohmura, which is disclosed in Atkins’s background, teaches compositions comprising polyamide-imide having conductive granular materials to provide conductivity for use in circuit boards (abstract; p1, lines 6+). In particular, Ohmura teaches one can make a circuit pattern by printing a composition comprising a polyamide-imide and an electrically conductive granular material on a substrate in a desired pattern (p7, lines 34+).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the film of Atkins in view of Igarashi with a patterned conductivity to provide a pattern suitable for a printed circuit board as known in the art.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
Regarding claim 9:
The examiner submits humic acid intrinsically contains carboxyl (COOH) and phenolic hydroxyl (OH) groups as evidenced by Andrews (col 2 ln 7-9).


Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.

Applicant’s amendments overcome the previous rejections under 35 USC 112.

Applicant argues the scope of claim 1 is limited to the specified material and those materials that do not materially affect the basic and novel characteristics of the claimed invention (p5).
The examiner respectfully submits, however, that there does not appear to be a clear statement about what are the basic and novel characteristics of the claimed invention. As discussed in MPEP 2111.03(III), if an Applicant contends that additional materials in the prior art are excluded by the recitation of "consisting essentially of," Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of Applicant’s invention. The examiner submits that Applicant has not met this burden and so the transitional phrase has been construed as equivalent to “comprising” for this examination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsubushi et al. (JP 59-100168) discloses a colorant powder comprising a pigment (e.g., carbon black) coated with humic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787